Case 4:19-cv-00573-CVE-FHM Document 2-1 Filed in USDC ND/OK on 10/25/19 Page 1 of 7




                               EXHIBIT 1
Case 4:19-cv-00573-CVE-FHM Document 2-1 Filed in USDC ND/OK on 10/25/19 Page 2 of 7
Case 4:19-cv-00573-CVE-FHM Document 2-1 Filed in USDC ND/OK on 10/25/19 Page 3 of 7
Case 4:19-cv-00573-CVE-FHM Document 2-1 Filed in USDC ND/OK on 10/25/19 Page 4 of 7
Case 4:19-cv-00573-CVE-FHM Document 2-1 Filed in USDC ND/OK on 10/25/19 Page 5 of 7
Case 4:19-cv-00573-CVE-FHM Document 2-1 Filed in USDC ND/OK on 10/25/19 Page 6 of 7
Case 4:19-cv-00573-CVE-FHM Document 2-1 Filed in USDC ND/OK on 10/25/19 Page 7 of 7
